DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 October 2021 was filed after the mailing date of the patent application on 06 January 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Based on the current set of claims (Claims, 28 May 2021
Based on the current set of claims (Claims, 28 May 2021), Claim 1, Claim 7, Claim 13, and Claim 19 are amended.  The amendments are narrowing and supported by the originally-filed Specification (Specification, 06 January 2020, ¶72-79, Drawings, Figure 5).
Based on the current set of claims (Claims, 28 May 2021), Claim 25 is new and the subject matter of claim 25 is supported by the originally-filed Specification (Specification, 06January 2020, ¶72-79).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-9, 11, 13-15, 17, 19-21, and 23 (Remarks, 29 October 2021, Rejections under 35 U.S.C. §§ 102 and 103) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 2, 29, 30, and 33 of U.S. Patent No. 10531512 (hereinafter referred to as “the ‘512 Patent”) is held in abeyance.
The rejection on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 20-21 of U.S. Patent No. US 10652851 B2 is held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 7, 13, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to the transmission of a random access request, Applicant’s specification does not explicitly indicate that a random access request comprises a “tracking sequence”; nor does Applicant’s specification recite “a random access request”.  With regard to the transmission of uplink (UL) data prior to the reception of a random access response (RAR), Applicant’s specification does not disclose this activity.  Examiner respectfully suggests amending the claims such that said claims do not contain new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 28 is unclear because the independent claims already indicate that the UL data is transmitted before the random access response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-11, 13-17, 19-23, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 20200260500 A1; hereinafter referred to as “Agiwal”) in view of Van Phan et al. (US 20200214041 A1; hereinafter referred to as “Phan”).
Regarding Claim 7, Agiwal discloses a user equipment (UE) comprising: 
at least one processor (¶353 & Fig. 20, Agiwal discloses a terminal comprising at least one processor); and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor to cause the UE to perform operations (¶353 & Fig. 20, Agiwal discloses a terminal comprising memory coupled to the at least one processor.  ¶355, Agiwal further discloses that the memory may store program code for execution by the processor to cause the terminal to perform a method), the operations comprising: 
transmitting, by the UE in the standby mode, uplink (UL) data to the network node (¶79 & Fig. 5A (530), Agiwal discloses transmitting, by a user equipment (UE) from a next generation node (gNB), uplink data on a Physical Uplink Shared Channel (PUSCH) prior to reception of a random access response (RAR).  ¶61, Agiwal discloses that the UE may be in inactive mode while performing the random access procedure); and 
receiving, from the network node, a random access response in response to the random access request (¶80-81 & Fig. 5A (540), Agiwal teaches receiving, by the gNB from the UE, a random access response in a response to a random access request).
However, Agiwal does not explicitly disclose transmitting, by the UE in a standby mode, a random access request including a tracking sequence to a network node for the network node to track the UE based on the tracking sequence, wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer.
Phan teaches transmitting, by the UE in a standby mode (¶47 & Fig. 4, Phan discloses performing, by a terminal device in an inactive state, a random access procedure), a random access request including a tracking sequence to a network node (¶47 & Fig. 4, Phan discloses transmitting, by the terminal device in the inactive state to an access node 110, a random access preamble where the random access preamble comprises a radio network temporary identifier (RNTI)) for the network node to track the UE based on the tracking sequence (¶47 & Fig. 4, Phan discloses that the RNTI is used by access nodes in the local area networks to identify the terminal device), wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer (¶61, Agiwal discloses that the UE may be in inactive mode while performing the random access procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal by transmitting, by the UE in a standby mode, a random access request including a tracking sequence to a network node for the network node to track the UE based on the tracking sequence, wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 7.
Regarding Claim 8, Agiwal in view of Phan discloses the UE of claim 7.
Agiwal further discloses the random access response includes a UL grant (¶80-81 & Fig. 5A (540), Agiwal teaches the random access response comprises an uplink grant), and the transmitting the UL data comprises: 
transmitting, by the UE in the standby mode, the UL data using the UL grant in the random access response (¶81-84, Agiwal discloses transmitting, by the UE, a new HARQ packet transmission based upon the UL grant received in msgB/RAR).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 8.
Regarding Claim 9, Agiwal in view of Phan discloses the UE of claim 7.
Agiwal further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶61, Agiwal discloses that the UE may be in inactive mode while performing the random access procedure).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 9.
Regarding Claim 10, Agiwal in view of Phan discloses the UE of claim 7.
Agiwal further discloses the transmitting the UL data comprises: transmitting, to the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶68, Agiwal discloses teaches that the uplink data further comprises a buffer status report).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 10.
Regarding Claim 11, Agiwal in view of Phan discloses the UE of claim 7.
Phan further teaches the UE is detected by the network node based on the tracking sequence (¶47 & Fig. 4, Phan teaches that the RNTI is used by access nodes in the local area networks to identify the terminal device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by requiring that the UE is detected by the network node based on the tracking sequence as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 11.
Regarding Claim 19, Agiwal discloses a network node comprising: 
at least one processor (¶357-359 & Fig. 21, Agiwal discloses a base station comprising a controller); and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor to cause the network node to perform operations (¶357-359 & Fig. 21, Agiwal discloses a base station comprising memory coupled to the controller where the memory stores program code for execution by the controller to cause the BS to perform a method), the operations comprising: 
receiving, from the UE in the standby mode, uplink (UL) data (¶79 & Fig. 5A (530), Agiwal discloses receiving, by a next generation node (gNB) from a user equipment (UE), uplink data on a Physical Uplink Shared Channel (PUSCH).  ¶61, Agiwal discloses that the UE may be in inactive mode while performing the random access procedure); and 
transmitting, to the UE, a random access response in response to the random access request (¶80-81 & Fig. 5A (540), Agiwal teaches receiving, by the gNB from the UE, a random access response in a response to a random access request).
However, Agiwal does not explicitly disclose receiving, from a user equipment (UE) in a standby mode, a random access request including a tracking sequence for the network node to track the UE based on the tracking sequence, wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer.
Phan teaches receiving, from a user equipment (UE) in a standby mode, a random access request including a tracking sequence for the network node (¶47 & Fig. 4, Phan discloses transmitting, by the terminal device in the inactive state to an access node 110, a random access preamble where the random access preamble comprises a radio network temporary identifier (RNTI)) to track the UE based on the tracking sequence (¶47 & Fig. 4, Phan discloses that the RNTI is used by access nodes in the local area networks to identify the terminal device), wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer (¶47 & Fig. 4, Phan discloses that the terminal device may be in the inactive state during the random access procedure).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal by receiving, from a user equipment (UE) in a standby mode, a random access request including a tracking sequence for the network node to track the UE based on the tracking sequence, wherein the UE in the standby mode maintains its connection to the network node for reestablishing data transfer as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 19.
Regarding Claim 20, Agiwal in view of Phan discloses the network node of claim 19.
Agiwal further discloses the random access response includes a UL grant (¶80-81 & Fig. 5A (540), Agiwal teaches the random access response comprises an uplink grant), and the receiving the UL data comprises: 
receiving, by the network node, the UL data using the UL grant in the random access response (¶69 & Fig. 5A (540), Agiwal teaches receiving, by the gNB from the UE, uplink data during the random access (RA) procedure).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 20.
Regarding Claim 21, Agiwal in view of Phan discloses the network node of claim 19.
Agiwal further discloses the UE remains connected and synchronized with the network node while the UE is in the standby mode (¶61, Agiwal discloses that the UE may be in inactive mode while performing the random access procedure).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 21.
Regarding Claim 22, Agiwal in view of Phan discloses the network node of claim 19.
Agiwal further discloses the receiving the UL data comprises: 
receiving, by the network node, the UL data with a buffer status report (BSR) appended to the UL data (¶68, Agiwal discloses teaches that the uplink data further comprises a buffer status report).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 22.
Regarding Claim 23, Agiwal in view of Phan discloses the network node of claim 19.
Phan further teaches operations further comprising: 
detecting, by the network node, the UE based on the tracking sequence (¶47 & Fig. 4, Phan teaches that the RNTI is used by access nodes in the local area networks to identify the terminal device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by detecting, by the network node, the UE based on the tracking sequence as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 23.
Regarding Claim 26, Agiwal in view of Phan discloses the method of claim 1.
Agiwal further discloses the random access response includes a timing advance (TA) refinement update (¶62 & Fig. 5A, Agiwal discloses that the RAR may include a timing advance (TA) command) and at least one of a UL grant or a downlink (DL) grant (¶62 & Fig. 5A, Agiwal discloses that the RAR may include an uplink grant).
Phan further teaches the transmitting the tracking sequence comprising: 
transmitting, by the UE, the tracking sequence (¶47 & Fig. 4, Phan discloses transmitting, by the terminal device, a random access preamble where the random access preamble comprises a radio network temporary identifier (RNTI)) in a tracking channel (¶36 & Fig. 4, Phan discloses that the random access preambles are transmitted over the random access channels of the access nodes), wherein the tracking sequence incorporates a UE identifier (ID) (¶47 & Fig. 4, Phan discloses that the RNTI is used by access nodes in the local area networks to identify the terminal device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by transmitting, by the UE, the tracking sequence in a tracking channel, wherein the tracking sequence incorporates a UE identifier (ID) as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
Regarding Claim 27, Agiwal in view of Phan discloses the method of claim 1.
Agiwal further discloses the transmitting the UL data is before the receiving the random access response (¶79 & Fig. 5A (530->540), Agiwal discloses transmitting, by the UE to the gNB, uplink data before reception of the RAR).
Regarding Claim 28, Agiwal in view of Phan discloses the method of claim 1.
Agiwal further discloses the transmitting the UL data is after the receiving the random access response (¶81-84, Agiwal discloses transmitting, by the UE, a new HARQ packet transmission based upon the UL grant received in msgB/RAR).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Phan in view of Zhang et al. (US 20210219194 A1 using the provisional filing date of 10 January 2020; hereinafter referred to as “Zhang”).
Regarding Claim 25, Agiwal in view of Phan discloses the method of claim 1.
Agiwal further discloses the random access response includes a UL grant (¶62 & Fig. 5A, Agiwal discloses that the RAR may include a uplink grant), a timing advance (TA) refinement update (¶62 & Fig. 5A, Agiwal discloses that the RAR may include a timing advance (TA) command).
Phan teaches the transmitting the tracking sequence comprising: 
transmitting, by the UE, the tracking sequence in a UE-centric tracking channel that uniquely identifies the UE (¶47 & Fig. 4, Phan discloses transmitting, by the terminal device in the inactive state to an access node 110, a random access preamble where the random access preamble comprises a radio network temporary identifier (RNTI)), wherein the tracking sequence incorporates a UE location and a UE identifier (ID) (¶47 & Fig. 4, Phan discloses that the RNTI identifies the terminal device).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by transmitting, by the UE, the tracking sequence in a UE-centric tracking channel that uniquely identifies the UE, wherein the tracking sequence incorporates a UE location and a UE identifier (ID) as taught by Phan because the communication between the terminal device and the cellular communication system is improved by allowing for parallel connections to be established (Phan, ¶2).
However, Agiwal in view of Phan does not explicitly disclose that the random access response includes a DL grant.
Zhang teaches the random access response includes a DL grant (¶62, Zhang teaches that the RAR message further comprise a downlink grant).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by requiring that the random access response includes a DL grant as taught by Zhang because wireless communications are improved by enabling Layer 1 (L1) and Layer 2 (L2) intercell mobility (Phan, ¶2).
Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal in view of Phan in view of Hedberg et al. (US 20120202558 A1; hereinafter referred to as “Hedberg”).
Regarding Claim 6, Agiwal in view of Phan discloses the method of claim 1.
However, Agiwal in view of Phan does not explicitly disclose before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the transmitting the tracking sequence: 
transmitting, by the UE to the network node, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches transmitting, by the UE, RRCConnectionComplete message); and 
receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches receiving, by the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by before the transmitting the tracking sequence: transmitting, by the UE to the network node, a tracking sequence request; and receiving, by the UE from the network node, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 6.
Regarding Claim 18, Agiwal in view of Phan discloses the method of claim 13.
However, Agiwal in view of Phan does not explicitly disclose before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell.
Hedberg teaches before the receiving the tracking sequence: 
receiving, by the network node from the UE, a tracking sequence request (¶89 & Fig. 11 (1128 & 1130), Hedberg teaches receiving, from the UE by an antenna, RRCConnectionComplete message); and 
transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID) (¶89 & Fig. 11 (1136), Hedberg teaches transmitting, by the antenna to the UE, an SRS Assignment in response to receiving the RRCConnectionComplete message), the unique ID associated with a geographic zone in a hypercell (¶89 & Fig. 11 (1136), Hedberg teaches that the SRS is a locally unique SRS to its location).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Agiwal in view of Phan by before the receiving the tracking sequence: receiving, by the network node from the UE, a tracking sequence request; and transmitting, by the network node to the UE, the tracking sequence and a unique identifier (ID), the unique ID associated with a geographic zone in a hypercell as taught by Hedberg because there is an improvement in uplink and downlink capacity in cells with multiple-le downlink and uplink antennas (Hedberg, ¶6).
Regarding Claim 24, Claim 24 is rejected on the same basis as Claim 18.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

	Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474